DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9,and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM (U.S 2019/0103364 A1).
As to claim 1, KIM discloses in Figs. 4B-4C a sennconductor package, comprising: a lower package (see a lower package having “first substrate” 100 & “chip” 200, Fig. 4B) (Fig. 4B, para. [0045]); an upper substrate (“interposer substrate” 500) on the lower package (see a lower package having “first substrate” 100 & “chip” 200, Fig. 4B) (Fig. 4B, para. [0034]); and a plurality of connection members (comprising “upper solder balls” 420 & “lower solder balls” 410) electrically connecting the lower package (see a lower package having “first substrate” 100 & “chip” 200, Fig. 4B) to the upper substrate (“interposer substrate” 500) (Fig. 4B, para. [0033], [0038]),  
wherein the lower package (see a lower package having “first substrate” 100 & “chip” 200, Fig. 4B) comprises: a lower substrate (“first substrate” 100), and a lower semiconductor chip (“ first semiconductor chip” 200) on the lower substrate (“first substrate” 100) (Fig. 4B, para. [0027], [0036]), 
wherein the upper substrate (“interposer substrate” 500) comprises: an upper substrate body (body of substrate 500); upper connection pads (“first pads” 550) provided on the upper substrate body (body of substrate 500) and combined with the plurality of connection members (comprising “upper solder balls” 420 & “lower solder balls” 410), respectively (Fig. 4B, para. [0033]); and auxiliary members (“first protruding portions” 510) extending from a bottom surface of the upper substrate body (body of substrate 500) toward the lower substrate (“first substrate” 100), wherein the auxiliary members (“first protruding portions” 510)  conrprise the same insulating material as the upper substrate body (body of substrate 500) (Fig. 4B, para. [0034]), 
wherein the plurality of connection members (comprising “upper solder balls” 420 & “lower solder balls” 410) are arranged in a first horizontal direction to form a first connection member column (comprising “upper solder balls” 420 & “lower solder balls” 410, Fig. 4B)/(“solder structures” 400, Fig. 4C) (Figs. 4B-4C, para. [0038]-[0039]),
wherein the auxiliary members (“first protruding portions” 510) are arranged in the first horizontal direction to form a first auxiliary member column (“first protruding portion” 510) (Fig. 4B, para. [0034], [0051]),
wherein the first connection member column (comprising “upper solder balls” 420 & “lower solder balls” 410, Fig. 4B)/(“solder structures” 400, Fig. 4C) and the first auxiliary member column (“first protruding portion” 510) are located between a side surface of the lower semiconductor chip (“ first semiconductor chip” 200) and a side surface of the lower substrate (“first substrate” 100) (see Fig. 4C), and the first auxiliary member colunm (“first protruding portion” 510) is spaced apart from the first connection member columm (comprising “upper solder balls” 420 & “lower solder balls” 410, Fig. 4B)/(“solder structures” 400, Fig. 4C), in a second horizontal direction crossing the first horizontal direction (see Fig. 4C). 
As to claim 2, as applied to claim 1 above, KIM discloses in Figs. 4B-4C all claimed limitations including the limitation wherein each of the auxiliary members (“first protruding portions” 510) spaced apart from a top surface of the lower substrate (“first substrate” 100) (see Fig. 4C). 
As to claim 3, as applied to claim 1 above, KIM discloses in Figs. 4B-4C all claimed limitations including the limitation wherein each of the auxiliary members (“first protruding portions” 510) comprises a photo solder resist (PSR) (“solder resist material”, para. [0032]) (Figs. 4B-4C, para. [0032]).
As to claim 4, as applied to claim 1 above, KIM discloses in Figs. 4B-4C all claimed limitations including the limitation wherein each of the auxiliary members(“first protruding portions” 510) has a circular shape (Figs. 4B-4C, and 5A).
As to claim 5, as applied to claim 1 above, KIM discloses in Figs. 4B-4C all claimed limitations including the package further comprising a lower mold layer (“first mold layer” 300) provided on the lower substrate (“first substrate” 100) to at least partially surround a side surface of the lower semiconductor chip (200) (Fig. 4C, para. [0028], [0038]), wherein the lower mold layer (“first mold layer” 300) overlaps a bottom surface of each of the auxiliary members (“first protruding portions” 510) and a side surface of each of the auxiliary members (“first protruding portions” 510) and al least partially surrounds each of the auxiliary members (“first protruding portions” 510) (see Fig. 4C, para. [0028]-[0029], [0038]).
As to claim 6, as applied to claim 1 above, KIM discloses in Figs. 4B-4C all claimed limitations including the limitation wherein two adjacent connection members (each comprising “upper solder balls” 420 & “lower solder balls” 410) of the plurality of connection members (comprising “upper solder balls” 420 & “lower solder balls” 410) in the first connection member column (comprising “upper solder balls” 420 & “lower solder balls” 410, Fig. 4B)/(“solder structures” 400, Fig. 4C) are spaced apart from each other by a first distance (Fig. 4C), wherein the first connection member column (comprising “upper solder balls” 420 & “lower solder balls” 410, Fig. 4B)/(“solder structures” 400, Fig. 4C) and the first auxiliary member column (“first protruding portion” 510) are spaced apart from each other by a second distance (see Fig. 4C), and ithe second distance is about 0.5 to about 2 times the first distance (see Fig. 4C).  
As to claim 7, as applied to claim 1 above, KIM discloses in Figs. 4B-4C all claimed limitations including the limitation wherein the number of the auxiliary members (“first protruding portions” 510) in the first auxiliary member columm (“first protruding portion” 510) is equal to the number of the connection members (comprising “upper solder balls” 420 & “lower solder balls” 410) in the first connection member column (“solder structures” 400, Fig. 4C), and each of the auxiliary members (“first protruding portions” 510) in the first auxiliary member column (“first protruding portion” 510) is spaced apart from a corresponding connection member (comprising “upper solder balls” 420 & “lower solder balls” 410) of the plurality of connection members (comprising “upper solder balls” 420 & “lower solder balls” 410) in the first conection member column (“solder structures” 400, Fig. 4C) in the second horizontal direction (Fig. 4C).    
As to claim 8, as applied to claim 1 above, KIM discloses in Figs. 4B-4C all claimed limitations including the package further comprises a spacer (“second protruding portions” 520, Fig. 4C) extending from the bottom surface of the upper substrate body (body of substrate 500) toward the lower semiconductor chip (200) (see Fig. 4C, para. [0051]-[0052]).
As to claim 9, as applied to claims 1 and 8 above, KIM discloses in Figs. 4B-4C all claimed limitations including the limitation wherein a thickness of each of the auxiliary members (“first protruding portions” 510) is larger than a thickness of the spacer  (“second protruding portions” 520, Fig. 4C) (see Fig. 4C). 

	As to claim 15, KIM discloses in Figs. 4B-4C a method of fabricating a semiconductor package, comprising:   
	preparing a lower structure (see a lower structure having “first substrate” 100 & “chip” 200, Fig. 4B) (Fig. 4B, para. [0045]); preparing an upper structure (see an upper structure having “interposer substrate” 500) (Fig. 4B, para. [0034]); and combining the upper structure (see an upper structure having “interposer substrate” 500) to the lower structure (see a lower structure having “first substrate” 100 & “chip” 200, Fig. 4B) (Fig. 4B, para. [0034], [0045]), 
	wherein the upper structure (see an upper structure having “interposer substrate” 500) comprises a substrate (“interposer substrate” 500) (Fig. 4B, para. [0034]), 
	wherein the substrate (“interposer substrate” 500) comprises: substrate body (body of “interposer substrate” 500) (Fig. 4B, para. [0034]); a connection pad (“first pads” 550) on a bottom surface of the substrate body (body of “interposer substrate” 500) (Fig. 4B, para. [0033]); and an auxiliary member (“first protruding portions” 510) extending from the bottom surface of the substrate body (body of “interposer substrate” 500) (Fig. 4B, para. [0034]-[0036]), 
	wherein the combining of the upper structure (see an upper structure having “interposer substrate” 500) to the lower structure (see a lower structure having “first substrate” 100 & “chip” 200, Fig. 4B) comprises: combining an upper solder ball (“upper solder balls” 420, Fig. 4B) to the connection pad (“first pads” 550) on the bottom surface of the substrate body (body of “interposer substrate” 500) (Fig. 4B, para. [0036]-[0039]); coating the upper solder ball (“upper solder balls” 420, Fig. 4B) with a flux (“first mold layer” 300) (Fig. 4B, para. [0038]-[0039]); and combining the upper structure (see an upper structure having “interposer substrate” 500), on which the upper solder ball (“upper solder balls” 420, Fig. 4B) coated with the flux (“first mold layer” 300) is provided, with the lower structure (see a lower structure having “first substrate” 100 & “chip” 200, Fig. 4B) (see Fig. 4b-4C, para. [0038]-[0039]),   
	wherein the upper solder ball  (“upper solder balls” 420, Fig. 4B) and the auxiliary member (“first protruding portions” 510) are spaced apart from each other (see Fig. 4B, para. [0038]-[0039]), and wherein the coating of the upper solder ball (“upper solder balls” 420, Fig. 4B) with the flux (“first mold layer” 300) comprises forming the flux (“first mold layer” 300) in a region between the upper solder ball (“upper solder balls” 420, Fig. 4B) and the auxiliary member (“first protruding portions” 510) (Fig. 4C, para. [0038]-[0039]).   
	As to claim 16, as applied to claim 15 above, KIM discloses in Figs. 4B-4C all claimed limitations including the limitation wherein the coating of the upper solder ball (“upper solder balls” 420, Fig. 4B) with the fux (“first mold layer” 300) comprises forming the flux (“first mold layer” 300) to cover a bottom surface of the auxiliary member (“first protruding portions” 510) and a side surface of the auxiliary member (“first protruding portions” 510) (see Fig. 4C, para. [0038]-[0039]).  
	As to claim 17, as applied to claim 15 above, KIM discloses in Figs. 4B-4C all claimed limitations including the limitation wherein the coating of the upper solder ball (“upper solder balls” 420, Fig. 4B) with the flux (“first mold layer” 300) is performed in a dipping manner (Figs. 4B-4C, para. [0038]).  
	As to claim 18, as applied to claims 15 and 17 above, KIM discloses in Figs. 4B-4C all claimed limitations including the limitation wherein the coating of the upper solder ball (“upper solder balls” 420, Fig. 4B) with the flux (“first mold layer” 300) comprises moving the upper structure (see an upper structure having “interposer substrate” 500) toward a flux container containing the flux (“first mold layer” 300) such that a bottom surface of the auxiliary member (“first protruding portions” 510) is immersed into the flux (“first mold layer” 300) in the flux container (Figs. 2B-2D, 4B-4C, para.[0038]). 
	As to claim 19, as applied to claim 15 above, KIM discloses in Figs. 4B-4C all claimed limitations including the limitation wherein a thickness of the auxiliary member (“first protruding portions” 510) is less than a thickness of the upper solder ball (420, Fig. 4B) (see Fig. 4B). 
	As to claim 20, as applied to claim 15 above, KIM discloses in Figs. 4B-4C all claimed limitations including the limitation wherein the auxiliary member (“first protruding portions” 510) comprises a photo solder resist (PSR} (“solder resist material”, Figs. 4B-4C, para. [0034]) or a metal. 

Allowable Subject Matter
Claims 10-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: A semiconductor package, comprising: auxihary members extending from the bottom surface of the upper substrate body in a first direction, wherein the lower substrate comprises: a lower substrate body; and fower connection pads exposed by a top surface of the lower subsirate body and are respectively combmed with the plurality of connection members,  wherein the plurality of connection members are arranged to form: a first connection member column parallel to a second direction crossing the first direction; a first connection member row parallel to a third direction crossing the first direction and the second direction; and a second connection member row parallel te the third direction, where the first connection member row and the second connection member row are spaced apart from each other in the second direction, wherein the aualiary members are arranged in the second direction to form a first auxiliary member column spaced apart from the lower semiconductor chip in the third direction, and wherein the first auxiliary member columm is spaced apart from the first connection member column in the third direction, in combination with other claimed features, as recited in independent claim 10. Claims 11-14 are dependent upon independent claim 10, and are therefore allowed.

        Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110. The examiner can normally be reached M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817
December 15, 2022